internal_revenue_service number info release date index no date the honorable jeff bingaman united_states senate washington d c attention tony martinez dear senator bingaman this letter is in response to your inquiry of date on behalf of your constituents benefits they are receiving under a long-term care insurance_policy inquired about the taxation of as you requested i have responded directly to copy of our letter for your files if you need additional assistance please call donna m crisalli identification_number at enclosed is a sincerely deputy assistant chief_counsel income_tax accounting by __________________________ robert a berkovsky chief branch enclosure internal_revenue_service index no department of the treasury washington dc person to contact donna m crisalli id no telephone number refer reply to cc dom it a - cor-106737-00 date date dear senator jeff bingaman asked us to reply to your message to him concerning the taxation of benefits you are receiving under a long-term care insurance_policy sec_61 of the internal_revenue_code generally provides that gross_income means all income from any source however benefits received under a qualified_long-term_care_insurance_contract are excluded from gross_income sec_7702b states the specific requirements an insurance_contract must meet in order to be a qualified_long-term_care_insurance_contract these requirements are described on page of publication as you know and on pages of publication medical and dental expenses if your long-term care insurance_policy satisfies the requirements of sec_7702b then your benefits are not taxable we cannot provide a more specific response based on your email if you want to obtain a determination of whether the benefits under your specific long-term care insurance_policy are taxable you must submit a request for a private_letter_ruling by law we are required to charge a user_fee for private letter rulings which for most individuals is dollar_figure other requirements for submitting private_letter_ruling requests are contained in revproc_2000_1 2000_1_irb_4 i hope this information is helpful we are enclosing copies of publication and revproc_2000_1 for your assistance please call donna m crisalli at the number above if you have any questions sincerely deputy assistant chief_counsel income_tax accounting by __________________________ robert a berkovsky chief branch enclosure
